Wood, J., (after stating the facts.) Appellant urges that the court erred in admitting the testimony of witness Wickwine. But appellant does not preserve his objection to the testimony of this witness, either by naming the witness or pointing out the evidence in his motion for a new trial. His objection to the admission of testimony in motion for new trial is of the most general character, and does not present any question for our consideration. This court in Edmonds v. State, 34 Ark. 720, held that “a general assignment in a motion for new trial that the court erred in admitting or excluding evidence points to nothing, and is too indefinite.” The general assignment in the motion for new trial that the verdict of the jury was contrary to the law does not present for our consideration the rulings of the trial judge on the prayers for instructions which were granted or refxised. Assuming, therefore, that the jury was properly instructed, which we must do, there is nothing before us save the question as to whether or not the evidence is sufficient to uphold the verdict. We have carefully considered it, and, while we may differ with the jury in its conclusion as to the weight and effect of the evidence, -that is a matter peculiarly within its province to decide; and, since there is evidence legally sufficient to sustain the verdict, we cannot disturb it, according to numerous decisions of this court. St. Louis Southwestern Ry. Co. v. Byrne, 73 Ark. 377, and cases cited. Affirmed.